      Case 1:19-cv-00091-GNS Document 1 Filed 07/11/19 Page 1 of 7 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                              AT BOWLING GREEN

                             (FILED ELECTRONICALLY)

                   1:19-cv-00091-GNS
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                            PLAINTIFF

vs.

RAYMOND JAMES BUNCH,                                             DEFENDANTS
as heir of JUDY K. BUNCH
2813 Parkglen Street
Deer Park, TX 77536-5123

CELESTINA B. BUNCH,
as spouse of RAYMOND JAMES BUNCH
2813 Parkglen Street
Deer Park, TX 77536-5123

ANGELA M. JACKSON,
as heir of JUDY K. BUNCH
170 Tamara Road
Adairville, KY 42202-7928

CHRISTOPHER H. JACKSON,
as spouse of ANGELA M. JACKSON
170 Tamara Road
Adairville, KY 42202-7928

SHIRLEY J. JACKSON,
as heir of JUDY K. BUNCH
106 Dot Road
Adairville, KY 42202-8908

ANY UNKNOWN SPOUSE OF RUTHIE J. TROGDON
SERVE: Warning Order Attorney

ANY UNKNOWN SPOUSE OF JUDY K. BUNCH
SERVE: Warning Order Attorney

ANY UNKNOWN HEIRS AND SPOUSES
OF HEIRS OF JUDY K. BUNCH
SERVE: Warning Order Attorney
   Case 1:19-cv-00091-GNS Document 1 Filed 07/11/19 Page 2 of 7 PageID #: 2




ANY UNKNOWN OCCUPANT(S), TENANT(S) OR LESSEE(S)
OF 4904 MORGANTOWN ROAD, RUSSELLVILLE, KENTUCKY
SERVE: Warning Order Attorney


                             COMPLAINT FOR FORECLOSURE


       Plaintiff, the United States of America, states as follows:

       1.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”). The last remaining Borrower is

deceased, so this action names her heirs as defendants to allow them to assert a claim if they so

desire (rather than to make them personally liable for the Borrower’s debt).

       2.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

       3.      RHS is the holder of a promissory note (“the Note”) executed for value on

February 26, 2002 by Ruthie J. Trogdon, unmarried, and Judy K. Bunch, unmarried (“the

Borrowers”). The principal amount of the Note was $73,769.00, bearing interest at the rate of

6.125 percent per annum, and payable in monthly installments as specified in the Note. A copy

of the Note is attached as Exhibit A and incorporated by reference as if set forth fully herein.

       4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

February 27, 2002, in Mortgage Book 113, Page 550, in the Office of the Clerk of Logan

County, Kentucky. Through the Mortgage, the Borrowers granted RHS a first mortgage lien

against the real property including all improvements, fixtures and appurtenances thereto at 4904

Morgantown Road, Russellville, Logan County, Kentucky (the “Property”) and described in

more detail in the Mortgage. This Mortgage was a purchase money mortgage within the

                                                   2
   Case 1:19-cv-00091-GNS Document 1 Filed 07/11/19 Page 3 of 7 PageID #: 3




meaning of KRS 392.040(1). A copy of the Mortgage is attached as Exhibit B and incorporated

by reference as if set forth fully herein.

        5.      To receive subsidies on the loan, the Borrowers signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrowers by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.      On August 19, 2002, Borrower Ruthie J. Trogdon received a release of liability

regarding the Note and Mortgage. Exhibit D.

        7.      On or about June 1, 2004, Borrower Ruthie J. Trogdon executed a quitclaim deed

conveying all of her right, title and interest in the property to Borrower Judy K. Bunch. This

deed was recorded and is of record in Deed Book 354, Page 96, in the Logan County Clerk’s

Office. Exhibit E.

        8.      Judy K. Bunch defaulted on the Note and Mortgage by failing to make payments

when due.

        9.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice of default

and acceleration of the loan.

        10.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

        11.     The unpaid principal balance on the Note is $62,677.09 with accrued interest of

$23,854.19 through June 11, 2019 with a total subsidy granted of $25,870.80, escrow of


                                                 3
   Case 1:19-cv-00091-GNS Document 1 Filed 07/11/19 Page 4 of 7 PageID #: 4




$813.95, late charges in the amount of $69.48, and fees assessed of $34,568.98, for a total unpaid

balance of $147,854.49 as of June 11, 2019. Interest is accruing on the unpaid principal balance

at the rate of $15.551 per day after June 11, 2019.

       12.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       13.     Judy K. Bunch passed away on or about April 25, 2013.

       14.     Upon information and belief, Judy K. Bunch died intestate. As of the date of the

filing of this Complaint, no probate action was found to have been filed in the name of this

individual.

       15.     Upon the death of Judy K. Bunch intestate, title to the Property vested in her heirs

at law, subject to the mortgage interest of the United States.

       16.     The Mortgage granted by the Borrowers was a purchase money mortgage. The

United States is unaware if Judy K. Bunch had a spouse at the time of her death, but even if such

a spouse existed, pursuant to KRS 392.040(1), any surviving spouse shall not have a spousal

interest in land sold in good faith after marriage to satisfy an encumbrance created before

marriage or to satisfy a lien for the purchase money.

       17.     Whether Borrower Ruthie J. Trogdon (not a Defendant herein) was married when

she executed the quitclaim deed is unknown to the Plaintiff. To the extent that the Borrower

Ruthie J. Trogdon was married, Any Unknown Spouse of Ruthie J. Trogdon may be vested

with a spousal interest in the Property. Said spousal interest, if any, is junior in rank and

subordinate in priority to the mortgage liens on the Property in favor of RHS. RHS is entitled to

a foreclosure sale of the Property free and clear of any interest therein or claim thereon in favor




                                                  4
   Case 1:19-cv-00091-GNS Document 1 Filed 07/11/19 Page 5 of 7 PageID #: 5




of the Defendant, said Unknown Spouse, and the Plaintiff calls upon this Spouse to come forth

and assert their claim or interest in the Property, or be forever barred.

        18.     The United States names Raymond James Bunch, an heir of Judy K. Bunch, as a

Defendant to allow this Defendant to assert whatever right, title or claim they may have in or to

the Property or to the proceeds from the sale thereof, or be forever barred. This Defendant’s

interest, if any, is inferior to the rights of the United States.

        19.     The United States names Celestina B. Bunch, as spouse of Raymond James

Bunch, as a Defendant to allow this Defendant to assert whatever right, title or claim they may

have in or to the Property or to the proceeds from the sale thereof, or be forever barred. This

Defendant’s interest, if any, is inferior to the rights of the United States.

        20.     The United States names Angela M. Jackson, an heir of Judy K. Bunch, as a

Defendant to allow this Defendant to assert whatever right, title or claim they may have in or to

the Property or to the proceeds from the sale thereof, or be forever barred. This Defendant’s

interest, if any, is inferior to the rights of the United States.

        21.     The United States names Christopher H. Jackson, as spouse of Angela M.

Jackson, as a Defendant to allow this Defendant to assert whatever right, title or claim they may

have in or to the Property or to the proceeds from the sale thereof, or be forever barred. This

Defendant’s interest, if any, is inferior to the rights of the United States.

        22.     The United States names Shirley J. Jackson, an heir of Judy K. Bunch, as a

Defendant to allow this Defendant to assert whatever right, title or claim they may have in or to

the Property or to the proceeds from the sale thereof, or be forever barred. This Defendant’s

interest, if any, is inferior to the rights of the United States.




                                                     5
   Case 1:19-cv-00091-GNS Document 1 Filed 07/11/19 Page 6 of 7 PageID #: 6




        23.     The United States names Any Unknown Heirs and Spouses of Heirs of Judy K.

Bunch as a Defendant to allow this Defendant to assert whatever right, title or claim they may

have in or to the Property or to the proceeds from the sale thereof, or be forever barred. This

Defendant’s interest, if any, is inferior to the rights of the United States.

        24.     The United States names Any Unknown Spouse of Judy K. Bunch as a

Defendant to allow this Defendant to assert whatever right, title or claim they may have in or to

the Property or to the proceeds from the sale thereof, or be forever barred. This Defendant’s

interest, if any, is inferior to the rights of the United States.

        25.     The United States names Any Unknown Occupant(s), Tenant(s) or Lessee(s) of

4904 Morgantown Road, Russellville, Kentucky as a Defendant to allow this Defendant to

assert whatever right, title or claim they may have in or to the Property or to the proceeds from

the sale thereof, or be forever barred. This Defendant’s interest, if any, is inferior to the rights of

the United States.

        26.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

        WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

        a.      In rem judgment against the interests of the Defendants in the Property in the

principal amount of $62,677.09, plus $23,854.19 interest as of June 11, 2019, and $25,870.80 for

reimbursement of interest credits, escrow of $813.95, late charges in the amount of $69.48, and

fees assessed of $34,568.98, for a total unpaid balance due of $147,854.49 as of June 11, 2019,

with interest accruing at the daily rate of $15.551 from June 11, 2019, until the date of entry of

judgment, and interest thereafter according to law, plus any additional costs, disbursements and

expenses advanced by the United States;


                                                     6
   Case 1:19-cv-00091-GNS Document 1 Filed 07/11/19 Page 7 of 7 PageID #: 7




        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.

                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney


                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 Katherine.bell@usdoj.gov




                                                    7
Case 1:19-cv-00091-GNS Document 1-1 Filed 07/11/19 Page 1 of 3 PageID #: 8
Case 1:19-cv-00091-GNS Document 1-1 Filed 07/11/19 Page 2 of 3 PageID #: 9
Case 1:19-cv-00091-GNS Document 1-1 Filed 07/11/19 Page 3 of 3 PageID #: 10
Case 1:19-cv-00091-GNS Document 1-2 Filed 07/11/19 Page 1 of 7 PageID #: 11
Case 1:19-cv-00091-GNS Document 1-2 Filed 07/11/19 Page 2 of 7 PageID #: 12
Case 1:19-cv-00091-GNS Document 1-2 Filed 07/11/19 Page 3 of 7 PageID #: 13
Case 1:19-cv-00091-GNS Document 1-2 Filed 07/11/19 Page 4 of 7 PageID #: 14
Case 1:19-cv-00091-GNS Document 1-2 Filed 07/11/19 Page 5 of 7 PageID #: 15
Case 1:19-cv-00091-GNS Document 1-2 Filed 07/11/19 Page 6 of 7 PageID #: 16
Case 1:19-cv-00091-GNS Document 1-2 Filed 07/11/19 Page 7 of 7 PageID #: 17
Case 1:19-cv-00091-GNS Document 1-3 Filed 07/11/19 Page 1 of 1 PageID #: 18
Case 1:19-cv-00091-GNS Document 1-4 Filed 07/11/19 Page 1 of 1 PageID #: 19
Case 1:19-cv-00091-GNS Document 1-5 Filed 07/11/19 Page 1 of 6 PageID #: 20
Case 1:19-cv-00091-GNS Document 1-5 Filed 07/11/19 Page 2 of 6 PageID #: 21
Case 1:19-cv-00091-GNS Document 1-5 Filed 07/11/19 Page 3 of 6 PageID #: 22
Case 1:19-cv-00091-GNS Document 1-5 Filed 07/11/19 Page 4 of 6 PageID #: 23
Case 1:19-cv-00091-GNS Document 1-5 Filed 07/11/19 Page 5 of 6 PageID #: 24
Case 1:19-cv-00091-GNS Document 1-5 Filed 07/11/19 Page 6 of 6 PageID #: 25
                      Case 1:19-cv-00091-GNS Document 1-6 Filed 07/11/19 Page 1 of 1 PageID #: 26


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET                                                     1:19-cv-00091-GNS

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            RAYMOND JAMES BUNCH, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             LOGAN
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $147,854.49                              JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

7/11/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
